Order entered November 4, 2019




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-19-01069-CV

                        IN RE SHANNELL Y. RICHARDS, Relator

                 Original Proceeding from the 469th Judicial District Court
                                   Collin County, Texas
                           Trial Court Cause No. 469-50782-2017

                                           ORDER
                  Before Justices Whitehill, Partida-Kipness, and Pedersen, III

       Based on the Court’s opinion of this date, we DENY relator’s September 4, 2019 petition

for writ of mandamus. We DENY AS MOOT relator’s September 4, 2019 emergency motion

for expedited consideration.




                                                     /s/   BILL PEDERSEN, III
                                                           JUSTICE